UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4361


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ODELL JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:08-cr-00207-GRA-1)


Submitted:   October 17, 2013             Decided: October 21, 2013



Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, A. Lance Crick, Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kenneth      Odell      Jackson         appeals       the        twenty-four-month

sentence imposed for violating his federal supervised release.

Jackson pled guilty to the violation based upon new criminal

conduct, here, his South Carolina conviction for possession with

intent    to       distribute      methamphetamine.                      He   alleges     that       the

district     court      imposed        a    procedurally            unreasonable         revocation

sentence       because       the       district             court        imposed    it        to     run

concurrently with his state sentence, but without reducing his

sentence     to     account      for       the   two-month          delay       caused    by       state

officials         who   failed     to      deliver          him     to    federal       court      when

originally scheduled.             For the reasons that follow, we affirm.

               The district court heard arguments from the parties

(which included defense counsel’s arguments regarding the two-

month delay), listened to Jackson himself and to his sister, and

decided      to    impose    a     twenty-four-month                sentence       to    be    served

concurrently to Jackson’s South Carolina sentence.                                       The court

specifically noted Jackson’s criminal history category of III,

that   his     offense      was     grade        A,    and    that        his    advisory      policy

statement      was      18-24     months.             See    U.S.    Sentencing          Guidelines

Manual § 7B1.4(a), p.s. (2012).                        The court expressly applied 18

U.S.C. § 3553(a) (2006) factors.

               A    district      court      has       broad      discretion        to    impose      a

sentence upon revoking a defendant’s supervised release.                                       United

                                                  2
States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                   We will

affirm a sentence imposed after revocation of supervised release

if    it    is     within      the      applicable      statutory        maximum         and   not

“plainly unreasonable.”                 United States v. Crudup, 461 F.3d 433,

437,       439-40       (4th     Cir.    2006).         In     determining          whether       a

revocation sentence is plainly unreasonable, we first assess the

sentence          for      unreasonableness,             following          generally           the

procedural and substantive considerations that we employ in our

review of original sentences.                   Id. at 438.

              A         supervised           release     revocation           sentence          is

procedurally         reasonable         if    the    district    court      considered          the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the 18 U.S.C. § 3553(a) factors it is permitted to consider in a

supervised release revocation case.                      18 U.S.C.A. § 3583(e) (West

2000   &     Supp.       2013);      Crudup,     461    F.3d     at    439.         Although     a

district      court       need    not     explain      the     reasons      for     imposing     a

revocation sentence in as much detail as when it imposes an

original sentence, it still must provide a statement of reasons

for    the       sentence      imposed.          Thompson,       595     F.3d       at   547.    A

revocation sentence is substantively reasonable if the district

court stated a proper basis for concluding that the defendant

should       receive      the     sentence          imposed,    up     to     the    statutory

maximum.         Crudup, 461 F.3d at 440.               Only if a sentence is found

procedurally or substantively unreasonable will we then decide

                                                 3
whether the sentence is plainly unreasonable.                         Id. at 439.         A

sentence is plainly unreasonable if it is clearly or obviously

unreasonable.       Id.

            Jackson       contends      that    his    sentence      is     procedurally

unreasonable      because     the    district        court     did   not    specifically

address    his    argument       regarding     the    two-month       delay    by     state

officials transporting him to federal court for the revocation

hearing.       We conclude that this contention is without merit and

note    that     the    district     court      was     not     required      to    impose

Jackson’s revocation sentence concurrent to his state offense.

In     announcing      its   sentence,         the    district       court     discussed

relevant       § 3553(a)     factors     it     was     allowed      to     consider    in

imposing    a    revocation       sentence      under      §   3583(e).        Assuming,

without     deciding,        that    Jackson’s         revocation          sentence     was

unreasonable because the district court failed to provide an

adequate explanation grounded in relevant § 3553(a) factors, we

conclude that the sentence is not “plainly unreasonable” because

the sentence does not exceed the applicable statutory maximum,

see 18 U.S.C. § 3559(a)(1) (2006); 18 U.S.C.A. § 3583(e)(3), and

Jackson fails to point to facts establishing that the sentence

is clearly or obviously unreasonable.

            Accordingly, we affirm the judgment.                     We dispense with

oral    argument       because    the    facts       and     legal   contentions       are



                                           4
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     5